            Case 2:19-cv-01431-DB Document 31 Filed 04/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                      UNITED STATES DISTRICT COURT

 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    ADRIAN R. OCHOA,                                    No. 2:19-cv-01431 DB P
11                         Plaintiff,
12             v.                                         ORDER TO SHOW CAUSE
13    SHERRI FLETCHER,
14                         Defendant.
15

16            Plaintiff is a state prisoner, proceeding pro se and in forma pauperis, with a civil rights

17   complaint under 42 U.S.C. § 1983. Plaintiff alleges defendant was deliberately indifferent to his

18   serious medical need in violation of his Eighth Amendment rights.

19            On February 22, 2021, the court granted defendant’s motion to opt out of the post-

20   screening ADR project. (ECF No. 29.) The court lifted the stay on this action and ordered the

21   defendant to file a responsive pleading within twenty-one days of the order. (Id.) The time for

22   filing a responsive pleading has now passed and defendant has not filed a responsive pleading or

23   sought additional time to file a responsive pleading.

24            Under Rule 55(a) of the Federal Rules of Civil Procedure, a party’s default must be

25   entered by the Clerk of Court “[w]hen a party against whom a judgment for affirmative relief is

26   sought has failed to plead or otherwise defend, and that failure is shown by affidavit or otherwise

27   . . . .” Fed. R. Civ. P. 55(a). Defendant has failed to file a responsive pleading as required by the

28   ////
                                                          1
          Case 2:19-cv-01431-DB Document 31 Filed 04/09/21 Page 2 of 2


 1   court’s February 22, 2021 order (ECF No. 29) and the Federal Rules of Civil Procedure. See Fed.

 2   R. Civ. P. 12. Accordingly, the court will direct defendant to show cause in writing why

 3   defendant’s default should not be entered by the Clerk of Court.

 4             For the foregoing reasons, IT IS HEREBY ORDERED that within twenty-one days of the

 5   date of this order, defendant shall either file a responsive pleading to plaintiff’s complaint or

 6   show cause in writing why defendant’s default should not be entered by the Clerk of Court.

 7   Failure to comply with this order may result in an entry of defendant’s default.

 8   Dated: April 8, 2021

 9

10

11

12

13

14

15

16

17

18   DLB:14
     DLB:1/Orders/Prisoner/Civil_Rights/ocho1431.osc
19

20
21

22

23

24

25

26
27

28
                                                        2
